AlleN, J.
The jury has found that the deed executed to N. W. Ray was a security for a debt, but there is neither a finding by the jury nor an admission by the defendants that the amount of the debt is $125. Nior do we find in the record any evidence that this was the amount due, and the defendants have not consented that his Honor might find or waived their right to a trial by jury.
It follows, therefore, that there was no authority in the judge presiding to find the amount of the indebtedness due to the estate of Ray, and for this reason the judgment must be reversed, with directions to make the executrix of N. W. Ray a party plaintiff, and to submit an additional issue to determine the amount of the indebtedness to be secured by the deed to Ray.
Error.